Citation Nr: 1014783	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
innocently acquired psychiatric disorder to include 
posttraumatic stress disorder (PTSD), chronic 
undifferentiated schizophrenia, alcohol addiction, 
sociopathic personality disturbance, and chronic brain 
syndrome associated with alcohol intoxication.  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder to include PTSD, chronic 
undifferentiated schizophrenia, alcohol addiction, 
sociopathic personality disturbance, and chronic brain 
syndrome associated with alcohol intoxication.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 952 to May 1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO.  

In a September 2005 decision, the Board denied the Veteran's 
claim of service connection for PTSD.  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the United States Court of Appeals for Veterans 
Claims (Court) held that, when the Veteran specifically 
requests service connection for PTSD, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed as only a PTSD claim, and should be 
considered as a claim for a psychiatric disorder.  

In light of this holding and the fact that the Veteran also 
has been diagnosed with chronic undifferentiated 
schizophrenia, alcohol addiction, sociopathic personality 
disturbance, and chronic brain syndrome associated with 
alcohol intoxication, the issue on the title page has been 
recharacterized.  

Although the RO adjudicated the claim of service connection 
on the merits in the August 2007 rating decision, the Board 
is required to determine whether new and material evidence 
has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has characterized the issues as set forth on the 
title page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The now reopened claim of service connection for a 
psychiatric disorder to include PTSD, chronic 
undifferentiated schizophrenia, alcohol addiction, 
sociopathic personality disturbance, and chronic brain 
syndrome associated with alcohol intoxication is addressed in 
the REMAND portion of this decision and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2. In September 2005, the Board denied the Veteran's claim of 
service connection for PTSD; the Veteran did not enter a 
timely appeal.  

3.  The evidence submitted since the September 2005 decision 
is new in that it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
and relates to a previously unestablished fact that tends to 
substantiate the claim of service connection for an 
innocently acquired psychiatric disorder.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim of service connection for a 
psychiatric disorder to include PTSD, chronic 
undifferentiated schizophrenia, alcohol addiction, 
sociopathic personality disturbance, and chronic brain 
syndrome associated with alcohol intoxication.  38 U.S.C.A. 
§ 5103, 5103A, 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 3.156, 3.159 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Given the favorable disposition of the petition to reopen the 
Veteran's claim of service connection, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this aspect of the appeal have been accomplished.  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, with exception, 38 U.S.C.A. § 5108 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new 
and material is neither required nor permitted.  Id.  at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

By way of procedural background, in a final rating decision 
dated in July 1984, the RO denied service connection for 
PTSD, based on a finding that the evidence failed to indicate 
combat service or a current diagnosis PTSD.  Later petitions 
to reopen were denied by the RO and the Board in subsequent 
decisions, dated in May 1992, and January 1994.  

In a September 2005 decision, the Board denied the Veteran's 
claim of service connection for PTSD on the basis that there 
was no diagnosis of PTSD based on any independently 
verifiable in-service stressor.  

In a statement from the Veteran, received in March 2007, he 
requested that his claim of service connection for PTSD be 
reopened.  

The evidence added to the record includes the Veteran's 
hearing testimony at an RO hearing, various statements in 
support of the claim received from the Veteran and his 
representative concerning the in-service stressors or 
experiences that led to his currently psychiatric disorders.  

Additionally, VA and private treatment records, dated from 
November 1986 to May 2009, reveal ongoing treatment for the 
Veteran's psychiatric disorders, and include a diagnosis of 
PTSD.  

Based on a review of the entire record, the Board finds that 
the evidence added since the January 1994 rating decision 
provides a more complete picture of the circumstances 
surrounding the origin of the Veteran's claimed psychiatric 
disorder, and thus is new and material.  See Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998).  

Specifically, the Veteran's hearing testimony, and his and 
his representative's written statements along with VA and 
private treatment records, are new, in that they are evidence 
received after the June 1994 rating decision.  

The alleged in-service stressor details are also material in 
that they tend to relate to a previously unestablished fact 
in support of the claim.  Therefore, this evidence is new and 
material, and the claim is reopened and subject to further 
review.  


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder to include PTSD, chronic undifferentiated 
schizophrenia, alcohol addiction, sociopathic personality 
disturbance, and chronic brain syndrome associated with 
alcohol intoxication; the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  


REMAND

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110.  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

Service connection can be established for a disability which 
preexisted service, but was permanently aggravated thereby.  
A pre-existing disease or injury will be found to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2009).  
 
According to 38 C.F.R. § 3.304(f) (2009), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The Veteran contends that he has a current diagnosis of PTSD 
as a result of various combat-related, in-service stressors.  
In particular, he describes coming under fire in while 
serving in Korea for 18 months with the 253 Engineer 
Construction Battalion, where he was wounded, imprisoned in a 
prisoner of war (POW) camp, and tortured.  

In particular, the Veteran reports that, while serving on 
Kogino Island in Korea, transporting civilians away from 
enemy fire, he was struck in the left forehead, and was shot 
with a bullet in his right ankle, which led to a fracture and 
injury to his Achilles tendon.  

The Veteran also claims to have been assigned to the 43rd 
Engineer Construction Battalion at Tocazawa Hunshu, Japan, 
where he was stationed for four months.  He reports that he 
was court-martialed at the request of the Sergeant in charge 
of construction for dropping some items on a floor.  The 
Veteran noted that before the court martial he underwent a 
psychiatric evaluation, and that upon the psychiatrist's 
recommendation he was immediately discharged from service.  

The Board notes that a September 1952 service treatment 
record generally shows findings of a fractured right heel.  
An January 1953 service treatment record reflects treatment 
for a 3/4 inch laceration over the left eye, but the physician 
noted that the Veteran was injured while fooling around with 
friends and hit his head on a foot locker.  

The evidence necessary to establish that the claimed stressor 
incident actually occurred in service varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Where, conversely, a determination is made that the Veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

Rather, in these situations, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies his statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The corroboration of every detail is not required.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 
10 Vet. App. 307 (1997)).  Such corroborating evidence cannot 
consist solely of after-the- fact medical nexus evidence.  
See Moreau, 9 Vet. App. at 395- 396; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  

Since, as will be discussed, it is not otherwise shown by the 
record that the Veteran engaged in combat, there must be 
evidence that corroborates the claimed in-service 
stressor(s).  See Cohen, 10 Vet. App. at 128; 38 C.F.R. 
§ 3.304(f).  

Notably, VA and private treatment records, dated from March 
1970, reflect that the Veteran has been diagnosed with, and 
treated for various psychiatric disorders to include PTSD, 
chronic undifferentiated schizophrenia, alcohol addiction, 
sociopathic personality disturbance, and chronic brain 
syndrome associated with alcohol intoxication.  

The Veteran's service personnel records, including his DD 
Form 214, confirm that he served in Korea during the Korean 
Conflict from September 1952 to June 1953, and that he served 
as Company Jeep Driver.  

Furthermore, the Veteran was awarded the following medals and 
campaign ribbons for his service: the Korean Service Medal 
with Two Bronze Stars, the United Nations Service Medal, and 
the National Defense Service Medal.  The Veteran claims that 
he was awarded two Purple Hearts for injuries sustained to 
his foot and forehead, but the record does not support that 
claim.  

The Board notes, however, that he was not awarded any medal 
or decoration that clearly indicates combat status and 
evidence of participation in a campaign does not, in itself, 
establish that a veteran engaged in combat because those 
terms ordinarily may encompass both combat and non- combat 
activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 
6257 (2000).  

Thus, his bare assertion of an in-service stressor is not 
sufficient to establish that it occurred; rather, his 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 142.  

Moreover, various attempts have been made to confirm the 
Veteran's alleged stressor incidents, including several 
requests to the National Personnel Records Center (NPRC) for 
the entire personnel file.  

Unfortunately, the NPRC indicated that only extracts of 
service personnel records were available due to possible 
destruction in a fire at the NPRC in 1973.  Further, a March 
2000 response from the Center for Research of Unit Records 
(CURR) indicates that available casualty files and POW/ 
Missing in Action (MIA) do not list the Veteran, and that the 
Veteran needed to submit additional information regarding his 
alleged stressor incidents for verification.  

The Board notes that a March 1952 enlistment examination 
report is negative for findings of any mental disorder; but 
concedes that various service treatment records show that the 
Veteran was treated for psychiatric problems in service, and 
was diagnosed with inadequate personality disorder.  

Specifically, a June 1952 evaluation by a psychologist 
includes an opinion by a social work technician that there 
may be a possible mental deficiency, and reflects findings of 
passive-aggressive, anti-social personality.  

Moreover, a February 1954 psychiatric evaluation report 
reflects findings of the Veteran's longstanding inability to 
adjust to his society, and that his school record is evidence 
of this.  

The examiner noted that the Veteran's entire time in the army 
was marked with company punishments, restrictions, and a 
court-martial.  An additional report from the same month 
indicates that the Veteran was determined to have chronic, 
severe, inadequate personality disorder.  

The examiner noted that the Veteran's condition was 
characterized by a lifelong history of inadequate adjustment 
to the social, moral and intellectual demands with no sense 
of responsibility, repeated histories of varying degrees of 
poor adjustment both in civilian and military life, lack of 
motivation to expend effort, and inability to profit by 
experience or punishment.  

The examiner opined that the Veteran was not insane, and 
possessed sufficient mental capacity to know the difference 
between right and wrong.  The examiner concluded that there 
were no disqualifying mental or physical diseases or defects 
sufficient to warrant discharge under the provisions of AR 
600-450 or other disposition through medical channels.  

An August 1954 Office Memorandum regarding the character of 
the Veteran's discharge shows that a Board of Proceedings 
held at Camp Tokoroquawa, Japan, disclosed that he was court-
martialed for being persistently absent from his duties, 
shirking his duties while doing any work, and being sloppy in 
his dress.  

Given that there is no VA examination of record to address 
the nature and etiology of the claimed psychopathology, it 
necessary to obtain a medical examination and opinion to 
assist in deciding this appeal.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court is 
applicable to this appeal.  Specifically, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  

Finally, the record reflects that the Veteran is in receipt 
of Social Security Administration (SSA) benefits.  The duty 
to assist includes requesting information and records from 
the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 C.F.R. § 
3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by VCAA prior to readjudicating the 
claim on appeal.  The RO's adjudication of the claim should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain the SSA records pertinent to 
the Veteran's claim for disability 
benefits from that agency as well as the 
medical records relied upon concerning 
that claim.  

The RO should schedule the Veteran for a 
VA psychiatric examination in order to 
determine the nature, and likely etiology 
of the claimed psychiatric condition, to 
include PTSD, chronic undifferentiated 
schizophrenia, alcohol addiction, 
sociopathic personality disturbance, and 
chronic brain syndrome associated with 
alcohol intoxication.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated tests 
and studies to include psychological 
studies should be conducted.  

The examiner should provide a diagnosis 
for any psychiatric disorder found on 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disability to include PTSD is due to any 
documented event or incident of his 
active service.  If PTSD is diagnosed, 
the examiner should identify any specific 
stressor(s) to support that diagnosis.  

Finally, the examiner should set forth 
all examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim of service connection in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


